Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-28-2008

Span v. Flaherty
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3848




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Span v. Flaherty" (2008). 2008 Decisions. Paper 1363.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1363


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-53                                                      NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 07-3848


                               TERENCE J. SPAN,
                                            Appellant

                                        v.

HONORABLE JOHN P. FLAHERTY; HONORABLE STEPHEN A. ZAPPALA, SR.;
   HONORABLE RALPH J. CAPPY; HONORABLE RONALD D. CASTILLE;
   HONORABLE RUSSELL M. NIGRO; HONORABLE SANDRA SCHULTZ
 NEWMAN; HONORABLE THOMAS G. SAYLOR; HONORABLE ZYGMONT A.
PINES; SUPREME COURT OF PENNSYLVANIA ADMINISTRATIVE OFFICE OF
                    PENNSYLVANIA COURTS


                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                           (D.C. Civ. No. 07-cv-01145)
                   District Judge: Honorable Gary L. Lancaster


Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                     Under Third Circuit LAR 27.4 and IOP 10.6
                                 November 16, 2007

         Before: BARRY, CHAGARES AND ROTH, CIRCUIT JUDGES.

                         (Opinion Filed: March 28, 2008)


                                    OPINION




                                        -1-
PER CURIAM

       This is an appeal from the District Court’s dismissal of Terence Span’s complaint.

For the following reasons, we will dismiss the appeal. See 28 U.S.C. § 1915(e)(2)(B)(i).

       In 1998, Span filed a complaint in the United States District Court for the Western

District of Pennsylvania under 42 U.S.C. § 1983 alleging that Jack Mannheimer, a

psychiatrist, and Jefferson Hospital treated him for mental illness without his consent.

See Span v. Mannheimer, W.D. Pa. Civ. No. 98-cv-00619. On September 21, 1998, the

District Court dismissed Span’s complaint for failure to state a claim. Span did not

appeal. Span then filed a complaint in the Court of Common Pleas of Allegheny County,

again naming Mannheimer and Jefferson Hospital as defendants. Span’s complaint was

dismissed on the grounds of res judicata and collateral estoppel. The Pennsylvania

Superior Court affirmed, and the Pennsylvania Supreme Court denied Span’s petition for

allowance of appeal on September 4, 2001.

       On August 27, 2003, Span again filed a § 1983 complaint in the Western District.

In his complaint, Span alleged that the named defendants, all Pennsylvania Supreme

Court Justices, violated his First and Fourteenth Amendment rights when they denied his

petition for allowance of appeal without first ordering a copy of the record from the

Pennsylvania Superior Court. The District Court dismissed his complaint. Span

appealed, and we affirmed. See Span v. Flaherty. 153 Fed. Appx. 523 (3d Cir.

2005)(non-precedential).

       On August 21, 2007, Span filed the underlying complaint, also against the Chief

                                            -2-
Justice and Associate Justices of the Pennsylvania Supreme Court, contending that his

rights were violated in the 2003 District Court action because in that case the Supreme

Court members were represented by a staff attorney from the Administrative Office of the

Pennsylvania Courts. Span contends that this representation was improper and violated

his rights because the Supreme Court members were sued in their “individual capacities,”

not in their “official capacities.” The District Court dismissed Span’s complaint as

frivolous and for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(b)(i)-(ii).

       We agree with the District Court that Span has failed to state a claim upon which

relief may be granted. Span’s distinction between the defendants’ individual and official

capacity has no merit. This Court has previously determined that Span’s complaint

against the Pennsylvania Supreme Court members consists entirely of allegations

regarding the actions taken by the defendants in their judicial capacity. See Span 135

Fed. Appx. at 526. Moreover, we know of no authority supporting Span’s claim that

state-funded representation of judicial officials in the previous litigation violated his

constitutional rights. Therefore, even the most liberal construction of Span’s complaint

fails to allege any violation of federal or state law.

       In sum, because Span’s appeal lacks arguable legal merit, we will dismiss it

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).




                                               -3-